Citation Nr: 1534133	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-15 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to November 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board notes that the Veteran requested and was scheduled for a Board videoconference hearing to be held in July 2014.  The Veteran failed to appear for the scheduled hearing and neither furnished an explanation for his failure to appear nor requested a postponement for another hearing.  The Veteran was advised in a June 2014 letter, pursuant to 38 C.F.R. § 20.702(d), when a Veteran fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.  The Veteran submitted a second VA Form 9 in June 2015 and again requested a hearing.  However, he has not alleged good cause for his failure to report for the scheduled hearing.  Consequently, the Board will proceed as though the request for a hearing had been withdrawn.  

The Veteran's claim was remanded for additional development in September 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claim can be reached.  

The Veteran's claim was previously remanded to obtain additional information from the Veteran in order to confirm his alleged stressors, to obtain additional VA treatment records, and to obtain another VA examination report.  

Additional VA treatment records dated though September 2014 were associated with the claims file.  

Additionally, the Veteran submitted a VA Form 9 in June 2015 and included various statements regarding his alleged stressors.  It does not appear that any of the stressors are specific enough to be verified.  However, the AOJ should review the Veteran's statement and determine whether the stressors are capable of verification.  If not, the AOJ should issue a memorandum stating such.  

Finally, the Veteran was scheduled for a VA psychiatric examination in May 2015.  Associated with the claims file are three examination requests.  On the third examination request, there is a note in the general remarks section which indicated that the Veteran refused to be seen at the San Antonio VA Medical Center.  However, a screen shot entitled "Exam Details" notes that the Veteran refused the examination location for an examination dated in May 2015 and the examination was cancelled.  In the May 2015 supplemental statement of the case, the AOJ indicated that the Veteran failed to report for a VA examination at the San Antonio VA Medical Center.  

Here, the Veteran has not appeared at several scheduled VA examinations.  However, for the purposes of this claim, a medical opinion alone, without an examination, may be sufficient.  As such, one should be obtained.

The Board notes that the Veteran was previously examined by VA in April 2009 at which time the examiner diagnosed the Veteran with depressive disorder with symptoms of posttraumatic stress disorder (PTSD), but found that the Veteran did not meet the diagnostic criteria for PTSD.  The examiner did not specifically link the diagnosis to service but noted that if the Veteran's claimed stressors were verifiable then it was likely that the claimed symptoms of depression and PTSD were supported.  However, as noted, the Veteran's claimed stressors have not yet been verified.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records dated since September 2014.    

2.  Consider the Veteran's claimed stressors included in the June 2015 VA Form 9 and determine whether they are verifiable.  If so, attempt verify the stressors.  If not, issue a memorandum explaining why the reported stressor could not be verified.   

3.  Thereafter, submit the Veteran's claims file to the VA examiner who conducted the April 2009 mental disorders VA examination or an examiner with similar expertise and request that the examiner provide an opinion as to whether it is at least as likely or not (a 50 percent or greater probability) that depressive disorder with symptoms of PTSD is related to the Veteran's service.  The examiner should consider the Veteran's claimed stressors, but only if they are verified.  The examiner should also consider the Veteran's lay statements of depression in service and symptoms of depression and anxiety since that time.  A complete rationale for any opinion expressed should be provided.  

4.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




